[logo.jpg]

 



DIRECTOR COMPENSATION POLICY

OF THE BOARD OF DIRECTORS OF MICROMET, INC.

 

This Director Compensation Policy (the “Policy”) was adopted by the Board of
Directors (the “Board”) of Micromet, Inc. (the “Company”) effective as of June
23, 2011, and supersedes the Policy previously adopted by the Board.

 

1.SCOPE

 

Non-employee members of the Board of the Company shall be eligible to receive
cash compensation and equity awards as set forth in this Policy. Such
compensation and awards shall be paid or be made, as applicable, automatically
and without further action of the Board, unless such non-employee director
declines to receive such compensation or awards by notice to the Company. This
Policy shall remain in effect until it is revised or rescinded by further action
of the Board.

 

2.CASH COMPENSATION

 

2.1Annual Board Retainer

 

Each non-employee director shall receive an annual retainer of $45,000 for
service on the Board. The annual retainer shall be paid in quarterly
installments within thirty (30) days after the end of each calendar quarter. In
addition, the Chairman of the Board shall receive an additional annual retainer
of $230,000 for service on the Board. The additional annual retainer of the
Chairman of the Board shall be paid on a monthly basis in advance. The
Chairman’s additional annual retainer will be reviewed at the end of 2011.

 

2.2Annual Committee Retainer

 

Each non-employee director shall receive an annual retainer for service on a
standing committee of the Board as set forth below. The committee retainers will
be paid on a quarterly basis within thirty (30) days after the end of each
calendar quarter.

 

Audit Committee:

 

Chair:              $20,000

 

Member:          $10,000

 

Compensation Committee:

 

Chair:             $15,000

 

Member:        $7,500

 

Nominating & Corporate Governance Committee:

 

Chair:             $10,000

 

Member:        $5,000

 

2.3Expense Reimbursements

 

The Company shall reimburse non-employee directors for reasonable expenses
incurred to attend meetings of the Board or its committees. Any travel expenses
shall be reimbursed in accordance with the Company’s standard travel policy. The
travel expenses will be reimbursed within thirty (30) days after receipt by the
Company of an invoice together with originals or copies of receipts showing the
payment of such expenses.

 

1

 

 

[logo.jpg] 

 

2.4Limitations for Members of Audit Committee

 

Members of the Audit Committee may not directly or indirectly receive any
compensation from the Company other than their directors’ compensation in
accordance with this Policy.

 

3.Equity Compensation

 

3.1Initial Awards

 

3.1.1New Directors

 

On the effective date of his or her initial election or appointment to the
Board, each non-employee director automatically shall be granted a non-qualified
stock option to purchase 40,000 shares of Company common stock (the “Initial
Director Award”).

 

3.1.2New Chairman

 

On the effective date of his or her initial election or appointment as Chairman
of the Board, the non-employee director automatically shall be granted a
non-qualified stock option to purchase 80,000 shares of Company common stock
(the “Initial Chair Award”, collectively with the Initial Director Award
referred to as the “Initial Award”).

 

3.2Annual Awards

 

On the date of each annual meeting of the Company’s stockholders, each
non-employee director automatically shall be granted a non-qualified stock
option to purchase 25,000 shares of Company common stock, and the Chairman of
the Board automatically shall be granted an additional non-qualified stock
option to purchase 25,000 shares of the Company’s common stock (each an “Annual
Award”).

 

3.3Terms of Stock Option Awards

 

3.3.1General Terms

 

The stock options described in this Policy shall be granted under and shall be
subject to the terms and provisions of the Company’s Amended and Restated 2003
Equity Incentive Award Plan (the “2003 Plan”), as amended from time to time, and
shall be granted subject to the execution and delivery of award agreements,
including attached exhibits, in substantially the same forms approved by the
Board, setting forth the vesting schedule applicable to such awards and such
other terms as may be required by the 2003 Plan.

 

3.3.2Exercise Price

 

The exercise price of each option granted to a non-employee director shall be
the closing price of a share of common stock of the Company on the date of grant
(or if the stock market was closed on the date of grant, on the last trading day
preceding the date of grant).

 

3.3.3Vesting of Initial Awards

 

One third of the options granted as Initial Awards to non-employee directors
shall become vested on the first anniversary of the date of grant, with the
remainder vesting in equal installments over a period of two years thereafter,
such that each stock option shall be 100% vested on the third anniversary of the
date of grant, subject to a director’s continuing service on the Board through
such dates. No portion of an option which is unexercisable at the time of a
non-employee director’s termination of membership on the Board shall thereafter
become exercisable.

 

2

 

 

[logo.jpg] 

 

3.3.4Vesting of Annual Awards

 

Options granted as Annual Awards shall become vested in equal monthly
installments beginning one month from the date of grant over a period of one
year from the date of grant, such that each stock option shall be 100% vested on
the first anniversary of the date of grant, subject to a director’s continuing
service on the Board through such date. No portion of an option which is
unexercisable at the time of a non-employee director’s termination of membership
on the Board shall thereafter become exercisable.

 

3

 

